[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ORDERS
The orders dated February 16, 1999 are hereby clarified or amended, and the following orders shall enter.
1. The plaintiff husband shall pay periodic alimony of $1300 per month to the defendant wife from the date of judgment and continuing for forty-eight months thereafter, non-modifiable as to term and amount.
2. The plaintiff husband shall pay the monthly mortgage, taxes, and insurance of $1272 to the bank on the marital residence from the date of judgement and continuing for forty-eight months as long as the defendant wife resides therein. These monthly mortgage payments may be considered as additional periodic alimony by the plaintiff husband.
These above orders shall terminate upon the death of either party, the defendant wife's remarriage or her statutory cohabitation, pursuant to § 46b-86(b) of the Connecticut General Statutes.
3. The plaintiff husband shall pay the present mortgage arrearage of approximately $8933.19, including interest, penalties, and costs to the bank on or before June 1, 1999. CT Page 4395
The plaintiff's Motion to Reargue, dated March 8, 1999, and the defendant's Motion for Contempt, dated April 8, 1999, are hereby denied.
Petroni, J.